IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40724
                         Summary Calendar



JIMMY RAY HILL,

                                         Petitioner-Appellant,


versus

W.F. WOODS, Warden,

                                         Respondent-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-95-CV-357
                        - - - - - - - - - -
                          January 22, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Jimmy Ray Hill, federal prisoner #55103-079, appeals from

the district court’s dismissal of his petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241.   He has filed a motion with

this court to proceed in forma pauperis (IFP) on appeal.     Hill

argues that the district court erred by allowing the United

States to act as respondent in his § 2241 proceeding, that the

district court erred by raising issues sua sponte, and that the

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40724
                               - 2 -

district court erred by failing to determine the “jurisdictional

issues” raised by Hill.   We have reviewed the record and conclude

that Hill has not demonstrated that he will present a

nonfrivolous issue on appeal.   Accordingly, Hill’s motion to

proceed IFP on appeal is DENIED and the appeal is DISMISSED.    See

5th Cir. R. 42.2.